DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a method for producing a mirror finishing tool, comprising the steps of: tilting a cutting tool attached to a distal end of a shank of the mirror finishing tool, with respect to a direction in which a wire electrode of a wire electrical discharge machine extends, the cutting tool made of polycrystalline diamond or cubic boron nitride; and machining the cutting tool into a conical shape by the wire electrical discharge machine while axially turning the cutting tool, wherein in the step of machining the cutting tool, a discharge condition between the wire electrode and the cutting tool is changed during one revolution of the cutting tool to create an irregular surface having no isotropy. The prior art teaches similar methods (see Chapman et al. US 2014/0366456). However, there is no suggestion or motivation available to modify the prior art, to have changing discharge conditions allowing the creation of an irregular surface with no isotropy, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734